 1   Guy Ruttenberg, Bar No. 207937
     guy@ruttenbergiplaw.com
 2   Steve A. Papazian, Bar No. 288097
     steve@ruttenbergiplaw.com
 3   Michael Eshaghian, Bar No. 300869
     mike@ruttenbergiplaw.com
 4   RUTTENBERG IP LAW,
     A PROFESSIONAL CORPORATION
 5   1801 Century Park East, Suite 1920
     Los Angeles, CA 90067
 6   Telephone: (310) 627-2270
     Facsimile: (310) 627-2260
 7
     Attorneys for Plaintiff Updateme Inc.
 8

 9                               UNITED STATES DISTRICT COURT
10                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
11

12

13   UPDATEME INC., a Delaware Corporation,    Case No. 3:17-cv-05054-SI
14                 Plaintiff,
                                               STIPULATED REQUEST AND
15          vs.                                [PROPOSED] ORDER TO DISMISS
                                               LITIGATION
16   AXEL SPRINGER SE, a German societas
     Europaea; AXEL SPRINGER SERVICES
17   INC., a Delaware Corporation; AXEL        Date:        N/A
     SPRINGER DIGITAL VENTURES GMBH,           Time:        N/A
18   a German Gesellschaft mit beschrankter    Judge:       Hon. Susan Illston
     Haftung; and UPDAY GMBH & Co. KG, a
19   German Kommanditgesellschaft,
20                 Defendants.
21

22

23

24

25

26
27

28

                                                              3:17-cv-05054-SI
         STIPULATED REQUEST AND [PROPOSED] ORDER TO DISMISS LITIGATION
 1           Plaintiff Updateme Inc. and Defendants Axel Springer SE, Axel Springer Services, Inc.,
 2   Axel Springer Digital Ventures GmbH, and upday GmbH & Co. KG have finalized their settlement
 3   and jointly seek dismissal of this litigation, including all claims and defenses, with prejudice.
 4           Accordingly, the parties agree, with the Court’s consent, as follows:
 5     1.    All claims and defenses in the above-captioned litigation are dismissed with prejudice.
 6     2.    Each side shall bear its own costs for the above-captioned litigation.
 7     3.    The Court retains jurisdiction to enforce any settlement reached between the parties.
 8

 9           IT IS SO STIPULATED AND REQUESTED.
10

11   DATED: November 15, 2018               By:     /s/ Guy Ruttenberg
                                                  Guy Ruttenberg
12                                                RUTTENBERG IP LAW, A PROFESSIONAL
                                                  CORPORATION
13                                                1801 Century Park East, Suite 1920
                                                  Los Angeles, CA 90067
14                                                Telephone: (310) 627-2270
                                                  Facsimile: (310) 627-2260
15                                                guy@ruttenbergiplaw.com
                                                  Attorney for Plaintiff
16
17
     DATED: November 15, 2018              By:       /s/ Timothy P. Harkness
18                                                Peter R. Boutin
                                                  Christopher A. Stecher
19                                                KEESAL, YOUNG & LOGAN
20                                                Timothy P. Harkness (pro hac vice)
                                                  Peter Jaffe (pro hac vice)
21                                                Rebecca Curwin (pro hac vice)
                                                  FRESHFIELDS BRUCKHAUS DERINGER US LLP
22                                                Attorneys for Defendants
23

24           I, Guy Ruttenberg, hereby certify that the content of this document is acceptable to all

25   persons required to sign this document and that I obtained the authorizations necessary for the

26   electronic signatures of all parties for this document.

27                                                 /s/ Guy Ruttenberg
                                                  Guy Ruttenberg
28

                                        1                        3:17-cv-05054-SI
            STIPULATED REQUEST AND [PROPOSED] ORDER TO DISMISS LITIGATION
 1                                      [PROPOSED] ORDER
 2   PURSUANT TO STIPULATION, IT IS SO ORDERED:
 3

 4

 5             11/15/18
     Dated: _________________________             _____________________________
                                                  Hon. Susan Illston
 6                                                United States District Judge
 7

 8

 9

10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26
27

28

                                                                         3:17-cv-05054-SI
                                             ORDER
